Title: To Benjamin Franklin from Landais, 3 March 1779
From: Landais, Pierre
To: Franklin, Benjamin


May it Please your Excellency
Brest March 3d 1779
Mr Windship arrived So late the 28th of february that I had no Time to answer the last article of Yours of the 22d. I have no other orders or papers from the Hble Navy Board of Boston Promissing any one of the Ship Money but one of which herein is inclos’d a Copy; Mr Cottentin adgent Commrs. here had a translated one in french at my arrival here (of which I Suppose he Sent a Coppy to Mr Schweighausen adgent at Nantes) upon which order Mr Cottentin geve me the meney to pay the frenchmen but I have few more of the crew to whom the Same promisse was made.
I Shall be very glad to have the Hounble Adams a passanger beside the Honnour and Benefit of his company I Shall have an Eye Witness for to justify my futur cunduct as my former has had.
I Am waiting for Your Positive order and cannot Proceed to do any thing till I have receiv’d them.
I am with the Greatest Respect Your Excellency’s Most obeidient Most humble Servant
P: Landais
Doctor B. Franklin Minister Plenipotentiary to the united States
 
Addressed: To His Excellency / Benjamin Franklin Esqr. / Passy / near Paris
Endorsed: Capt Landais March. 3. 1779 With Copy of a Letter from the Navy Board—
